 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL ROBERTS,                                    Case No. 1:21-cv-00506-NONE-JLT (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS AND DENYING
             v.
                                                       MOTION TO PROCEED IN FORMA
14    GAVIN NEWSOM, et al.,                            PAUPERIS

15                       Defendants.                   (Doc. Nos. 2, 8)
16

17          Plaintiff Paul Roberts is a state prisoner proceeding pro se in this civil rights action under

18   42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 29, 2021, the assigned magistrate judge filed findings and recommendations,

21   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied

22   because plaintiff has sufficient funds to pay the filing fee in full. (Doc. No. 8.) The magistrate

23   judge provided plaintiff 14 days to file objections to the findings and recommendations. (Id. at

24   2.) Plaintiff filed objections on April 12, 2021. (Doc. No. 9.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

26   de novo review of this case. Having carefully reviewed the file, including plaintiff’s objections,

27   the court finds the findings and recommendations to be supported by the record and proper

28   analysis.
 1          According to his income trust account statement (Doc. No. 6), plaintiff has more than

 2   enough funds to pay the filing fee for this action. Thus, in forma pauperis status is not warranted.

 3   See 28 U.S.C. § 1915(a)(1). Plaintiff does not dispute that he “has more than $402.00 in his trust

 4   account,” which is the amount of the filing fee, and he states that he “has requested that the

 5   prison’s Litigation Coordinator . . . deduct $402.00 from [his] trust account . . . and to forward

 6   said funds to the Court. . . .” (Doc. No. 9 at 1.)

 7          Accordingly,

 8          1. The findings and recommendations issued on March 29, 2021 (Doc. No. 8) are

 9               adopted in full;

10          2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

11          3. Within 30 days of the date of service of this order, plaintiff shall pay the $402 filing

12               fee in full; and,

13          4. Failure to pay the filing fee within the time provided will result in dismissal of this

14               action.

15
     IT IS SO ORDERED.
16

17      Dated:      May 6, 2021
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                          2
